Citation Nr: 1709504	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-32 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected left ankle degenerative arthritis.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected right ankle degenerative arthritis.

3.  Entitlement an initial disability rating in excess of 20 percent for degenerative arthritis of the cervical spine.

4.  Entitlement an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.

5.  Entitlement an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the left knee.

6.  Entitlement an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the right knee.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to February 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In those decisions, the RO granted service connection for the disabilities listed on the title page, and the Veteran timely appealed the initial ratings assigned.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect the Veteran's claims for higher initial ratings for degenerative arthritis of the lumbar spine, cervical spine, and bilateral knees, the Board must reconsider these issues in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, the findings of the Veteran's service-connected degenerative arthritis of the cervical spine, lumbar spine, and bilateral knees documented in the most recent VA examination dated in February 2010 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing of the spine and bilateral knees were conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the examination is inadequate.  Therefore, further examination is necessary prior to adjudicating those claims.

The Veteran testified at the October 2016 Board hearing that he has receives regular treatment at the VA.  See Hearing Transcript at 6.  VA treatment records after April 2009 are not associated with the claims file.  All outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, with respect to the Veteran's increased rating claims for degenerative arthritis of the bilateral ankles, the most recent VA treatment records associated with the claims file are dated in April 2009 and the most recent VA examination evaluating the severity of the Veteran's bilateral ankle disorders was conducted in April 2011, approximately six years ago.  Thus, the Veteran should be provided with another VA examination to evaluate the current severity of his service-connected bilateral ankle disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any private treatment records with respect to the claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. Obtain and associate with the claims file any outstanding VA treatment records from April 2009 to the present.  All efforts should be documented and appropriate procedures followed.

3. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of his service-connected degenerative arthritis of the bilateral ankles, cervical and lumbar spine, and bilateral knees, in accordance with the current disability questionnaire.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

The examiner should indicate whether there is any ankylosis of any joints and identify the degree of any such ankylosis.

The examiner must provide an explanation for any opinions expressed. 

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




